                                      UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
Hearing Information:
                       Debtor:   SHIRLEY & JOHN WINSTON STONE
                 Case Number:    2:21-BK-01383-DPC         Chapter: 13

          Date / Time / Room:    MONDAY, MARCH 22, 2021 10:00 AM 6TH FLOOR #603

         Bankruptcy Judge:       DANIEL P. COLLINS
              Courtroom Clerk:   RENEE BRYANT
               Reporter / ECR:   N/A                                                            0.00


Matter:
          DEBTORS EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
          INJUNCTION FOR LANDLORD/DISPUTED CREDITOR'S AUTOMATIC STAY VIOLATIONS AND
          MOTION FOR SANCTIONS AND DAMAGES.
          R / M #: 23 / 0



Appearances:

       CHRISTOPHER RUSSELL WALKER, ATTORNEY FOR REOMJB, LLC
       SHIRLEY STONE, DEBTOR
       JOHN WINSTON STONE, DEBTOR
       JODI NOLAN, LANDLORD




PageCase
     1 of 3   2:21-bk-01383-DPC           Doc 30 Filed 03/22/21 Entered 03/24/21 13:47:57    Desc1:47:40PM
                                                                                       03/24/2021
                                           Main Document Page 1 of 3
                                         UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF ARIZONA

                                                             Minute Entry
(continue)...   2:21-BK-01383-DPC              MONDAY, MARCH 22, 2021 10:00 AM


Proceedings:                                                                                                                 1.00

          Mr. Stone reports that he received Mr. Walker's response on Saturday, and he filed a reply with the Court this
          morning. He asks if the Court would like some time to allow the parties to review the document he filed today.
          He outlines the evidence that he included in his reply. Mr. Stone argues the landlord was aware of the
          bankruptcy.

          The Court asks Mr. Stone if the eviction proceeding has been dismissed in the Justice Court?

          Mr. Stone responds to the Court's question.

          Mr. Walker reports the Justice Court matter has been dismissed. He confirms there is no pending eviction
          proceeding. He addresses why his client proceeded with the eviction, knowing that the Debtors were in
          bankruptcy. He was contacted by his client on March 1, 2021, advising a bankruptcy was filed. His office
          searched pacer was unable to find a case bankruptcy for the Debtors. He reports he immediately moved to
          dismiss the Justice Court action once he became aware of the bankruptcy. Mr. Clark agrees the stay has been
          violated; however, there has not been any harm or damages. He would like the Court to consider his client's
          state of mind. Mr. Clark has read the reply but has not had a chance to review it with his client.

          Mr. Stone outlines the type of damages this has caused and the amount. He asks that the Court go through his
          reply before a decision is made.

          The Court explains to Mr. Stone a trial will be needed and when he will be ready to present evidence.

          Mr. Stone believes he can be ready in two weeks and believes he can present his case in an hour.

          Mr. Walker can be ready for trial in 2-3 weeks. He believes the Debtors have a balance in excess of 14k that can
          be absolved in lieu of having a trial.

          COURT: IT IS ORDERED ESTABLISHING APRIL 5, 2021, AS THE DEADLINE FOR MR. WALKER TO PROVIDE A
          DRAFT OF THE JOINT PRE-TRIAL STATEMENT TO THE DEBTORS. IT IS ORDERED ESTABLISHING APRIL 13,
          2021, AS THE DEADLINE FOR THE DEBTOR'S TO PROVIDE THEIR INPUT ON THE JOINT PRE-TRIAL
          STATEMENT. IT IS ORDERED ESTABLISHING APRIL 19, 2021, AS THE DEADLINE TO FILE THE JOINT
          PRE-TRIAL STATEMENT WITH THE COURT. IT IS FURTHER ORDERED SETTING A TWO HOUR TRIAL FOR
          APRIL 27, 2021 AT 10:00 A.M.

          FOR ALL MATTERS SET FOR HEARING ON APRIL 27, 2021, AT 10:00 AM, PARTIES ARE DIRECTED
          TO APPEAR BY VIDEO CONFERENCE USING THE FOLLOWING ZOOM LINK:

          ZOOM <htps ://www.zoomgov.com/j/1612198784?pwd=cDB1bW1yTE5FRkxDcnVucm5lMGtZdz09>


          Meeting ID: 161 219 8784
          Passcode: 662045


          NOTICE SENT THROUGH THE
          BANKRUPTCY NOTICING CENTER "BNC"
          TO THE FOLLOWING:



PageCase
     2 of 3     2:21-bk-01383-DPC             Doc 30 Filed 03/22/21 Entered 03/24/21 13:47:57    Desc1:47:40PM
                                                                                           03/24/2021
                                               Main Document Page 2 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF ARIZONA

                                                   Minute Entry
(continue)...   2:21-BK-01383-DPC      MONDAY, MARCH 22, 2021 10:00 AM


          SHIRLEY STONE
          JOHN WINSTON STONE
          8618 W. FAIRMOUNT AVENUE
          PHOENIX, AZ 85037




PageCase
     3 of 3     2:21-bk-01383-DPC      Doc 30 Filed 03/22/21 Entered 03/24/21 13:47:57    Desc1:47:40PM
                                                                                    03/24/2021
                                        Main Document Page 3 of 3
